Citation Nr: 0604706	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the August 3, 1999, rating decision granting service 
connection for Leishmaniasis and assigning a noncompensable 
rating effective July 3, 1998.

2.  Entitlement to an effective date earlier than July 3, 
1998, for the grant of service connection for multiple 
disabilities and assignment of a total rating based on 
individual unemployability.

3.  Entitlement to an initial rating higher than 50 percent 
for headaches with myofascial and vascular components.

4.  Entitlement to an initial rating higher than 40 percent 
for myalgia with associated fatigue, sleep disturbance and 
depression/anxiety.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979, and again from January to June 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.

The issue of entitlement to an earlier effective date for the 
grant of service connection for multiple disabilities and the 
assignment of a total rating was previously before the Board 
and denied in September 2001.  The veteran appealed the 
Board's decision and in April 2003, the United States Court 
of Appeals for Veterans Claims (Court) granted a joint motion 
for remand, vacating the Board's decision and remanding it to 
enhance its discussion of the evidence.  During the course of 
this appeal, the veteran raised the issues of entitlement to 
increased ratings for symptoms of Leishmaniasis and perfected 
them for appeal at his December 2005 hearing before the 
Board. 



The Board notes that in August 2005, the veteran raised the 
issue of entitlement to service connection for post-traumatic 
stress disorder.  At his December 2005 hearing, he requested 
to reopen a claim of entitlement to service connection for a 
right hand disability.  Neither of these issues have not been 
addressed by the RO and are, therefore, referred for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted claims of entitlement to service 
connection for disabilities related to service in the Persian 
Gulf War on October 27, 1994.  The claims were denied in a 
November 1995 rating decision and a notice of disagreement 
was submitted by the veteran on September 30, 1996, within 
one year of the determination.

3.  The veteran has experienced active visceral Leishmaniasis 
since October 27, 1994, manifest in the form of fatigue, 
headaches, muscle pain, memory loss, sleep disturbance, 
photophobia, skin changes, nausea, and vomiting.

4.  Separate ratings for the symptoms of Leishmaniasis is 
pyramiding with the grant of a 100 percent rating for active 
visceral Leishmaniasis being based on the presence of those 
symptoms.

5.  There is no longer a controversy regarding the benefit 
sought as to the issue of whether the August 3, 1999 rating 
decision granting a noncompensable rating for Leishmaniasis 
was clear and unmistakable error.




CONCLUSIONS OF LAW

1.  Criteria for an effective date of October 27, 1994, for 
the grant of service connection for Leishmaniasis have been 
met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400, 20.201 (2005)

2.  Criteria for a 100 percent rating for visceral 
Leishmaniasis have been met as of October 27, 1994.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.88b, 
Diagnostic Code 6301 (2005).

3.  Criteria for separate ratings for symptoms of 
Leishmaniasis, including headaches and myalgia, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.14 
(2005).

4.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of whether the August 3, 1999, 
rating decision granting a noncompensable rating for 
Leishmaniasis was clear and unmistakable error.  38 C.F.R. § 
3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran in proceeding with this appeal 
given the favorable nature of the Board's decision.

The veteran claims that he was infected by a parasite during 
his period of service in the Persian Gulf War and that he 
began experiencing symptoms that he believed were related to 
Persian Gulf Syndrome shortly after his return from service.  
He asserts that he experienced total disability as of August 
1994, and that he was later determined to have been 
experiencing the manifestations of visceral Leishmaniasis.

The veteran submitted an application for VA compensation 
benefits on October 27, 1994.  The RO denied the veteran's 
claims as not well-grounded in a November 1995 rating 
decision and gave notice to the veteran at that time.  He was 
advised at that time that his service medical records had not 
yet been obtained.  

The RO obtained service medical records from periods of 
service prior to the veteran's service in the Persian Gulf.  
In a March 1996 rating decision, the RO determined that the 
service medical records for the period of service in the 
1970's and from Reserve duty in June 1990 were not new and 
material and advised the veteran that his claims remained 
denied.

On September 30, 1996, within one year of the initial rating 
decision, the veteran again advised the RO that he had 
symptoms of Persian Gulf Syndrome and requested that his 
claim be reopened and resubmitted; he asked that it be made 
retroactive.  The veteran reiterated his disagreement in 
January 1997 and again requested that his claim be reopened.

In an August 3, 1999 rating decision, service connection was 
granted for Leishmaniasis and a complex of symptoms centering 
on headaches and severe myalgia considered due to an 
undiagnosed illness.  A noncompensable evaluation was 
assigned for Leishmaniasis, a 50 percent rating was assigned 
for headaches, and a 40 percent rating was assigned for 
severe myalgia, all of which were made effective July 3, 
1998, the date of the most recent correspondence from the 
veteran interpreted to be a new claim.  In an August 17, 1999 
rating decision, a total rating based on individual 
unemployability was granted effective July 3, 1998.

The veteran contends that he has continuously sought benefits 
for his debilitating symptoms since initial application of 
October 27, 1994.  He credibly testified before the Board 
that even though he was not diagnosed as having Leishmaniasis 
until October 1998, he experienced the symptoms of that 
infectious disease upon his return from the Gulf and simply 
thought they were due to Persian Gulf Syndrome.  The veteran 
asserts that he continues to require treatment for 
Leishmaniasis and all of its effects, including treatment for 
headaches and myalgias.  

Medical evidence from the veteran's treating infectious 
disease specialist dated in March 1999 shows that the 
Leishmania parasite entered the veteran's system during 
service and was the trigger responsible for debilitating 
symptoms of fatigue, headaches, muscle pain, memory loss, 
sleep disturbance, photophobia, skin changes, nausea, and 
vomiting.  This specialist opined in December 2001 that the 
veteran had permanent damage to his central nervous system 
and immune system due to Leishmaniasis and reported that the 
veteran continued to receive intensive treatment for the 
disease.  Treatment records clearly show that headaches and 
myalgia are symptoms of Leishmaniasis and are not treated as 
separate disabilities due to an undiagnosed illness.

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished by the RO, a timely substantive appeal.  See 
38 C.F.R. § 20.200.  A notice of disagreement consists of a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination and a desire to contest 
the result.  See 38 C.F.R. § 20.201.  A notice of 
disagreement must be filed within one year from the date 
that the agency of original jurisdiction mails the notice of 
determination.  See 38 C.F.R. § 20.302.


The evidence of record shows that the veteran expressed 
disagreement with the November 1995 denial of benefits within 
one year of that determination.  Although he requested that 
his claim be reopened, it is clear that he desired his claim 
be reconsidered based on the original claim as he 
specifically requested that the benefits be retroactive.  
Because it is the defined and consistently applied policy of 
VA to administer the law under a broad interpretation 
pursuant to 38 C.F.R. § 3.102, the Board finds that the 
veteran's September 30, 1996, communication was a notice of 
disagreement and his claims were outstanding until granted in 
the August 3, 1999 rating decision.  Consequently, the 
effective date for the grant of benefits should be October 
27, 1994, the date the veteran's original claim was received.

Increased Ratings

Upon finding that an earlier effective date is warranted for 
the grant of service connection for Leishmaniasis and the 
symptoms thereof, the veteran's claims of entitlement to 
increased ratings are considered claims of entitlement to 
higher initial ratings.  Disability evaluations are 
determined by the application of the schedule of ratings 
which is based on average impairment of earning capacity.  
See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  Where entitlement to compensation 
has been established and a higher initial disability rating 
is at issue, the level of disability at the time entitlement 
arose is of primary concern.  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran requests that a 100 percent rating be assigned 
for active Leishmaniasis under 38 C.F.R. § 4.88b, Diagnostic 
Code 6301.  He testified before the Board that his separately 
rated headaches and myalgia are symptoms of the disease.  The 
veteran also stated at his hearing that he had been unable to 
work since August 1994 as a result of the symptom complex 
associated with Leishmaniasis.

Diagnostic Code 6301 allows for the assignment of a 100 
percent rating upon a showing that there is treatment for an 
active disease.  Residuals of the disease are to be rated 
following active treatment under each system affected.  

The medical evidence shows that the veteran sustained 
permanent damage to his central nervous system and to his 
immune system as results of being infected by the Leishmania 
parasite.  He requires treatment on an ongoing basis for the 
symptoms of his disease, including treatment for headaches 
and myalgia.  Thus, the Board finds that due to the permanent 
nature of the damage and the ongoing symptoms that require 
treatment on a continuing basis, the Leishmaniasis is an 
active disease for rating purposes.  Consequently, a 100 
percent rating is assigned for Leishmaniasis as of the 
effective date of the grant of service connection, October 
27, 1994.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The evidence of record, including the veteran's own 
statements, shows that headaches and myalgia are symptoms of 
Leishmaniasis.  Because the grant of a 100 percent rating for 
active Leishmaniasis is based in part on the showing that the 
veteran has ongoing symptoms, including headaches and 
myalgia, separate ratings may not be assigned for those 
symptoms.  Although separate ratings were assigned prior to 
the nature of the veteran's disease process being flushed out 
over the years, the Board finds that it is most advantageous 
to this veteran and a better reflection of the clinical 
picture to establish a 100 percent rating for active visceral 
Leishmaniasis and forego rating his symptoms separately.  
Consequently, the separate ratings for headaches and myalgia 
are now subsumed within the grant of a 100 percent rating for 
Leishmaniasis.

The Board points out that the veteran was awarded a total 
rating based on individual unemployability in August 1999 
given the evidence of unemployability due to service-
connected disabilities rated as 70 percent disabling.  
Because the veteran has now been granted a schedular 100 
percent rating as of the date of his claim, a total rating on 
an extra-schedular basis is no longer necessary.

Clear and Unmistakable Error

In light of the Board's assignment of a 100 percent rating 
for Leishmaniasis as of October 27, 1994, the issue of 
whether clear and unmistakable error was committed in an 
August 1999 rating decision assigning a noncompensable rating 
for that disease is no longer at issue.  Consequently, the 
grant of benefits has rendered the CUE claim moot.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  In essence, the Board finds 
that there currently is no justiciable case or controversy 
regarding the August 1999 rating decision before the Board as 
contemplated by 38 C.F.R. § 3.105.  Therefore, in the absence 
of any justiciable question, the veteran's CUE claim must be 
dismissed.




ORDER

The appeal concerning CUE in an August 1999 rating decision 
is dismissed.

An effective date of October 27, 1994, for the grant of 
service connection for visceral Leishmaniasis and the 
symptoms thereof is granted subject to the laws and 
regulations governing the award of monetary benefits.

A 100 percent rating for visceral Leishmaniasis is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

Separate ratings for symptoms of Leishmaniasis, including 
headaches and myalgia, is denied.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


